AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Conunitted On or After November I, 1987)

          BENJAMIN GONZALEZ-GONZALEZ                                    Case Number:        l 7CR3568-DMS

                                                                     Jesus Mos ueda FD
                                                                     Defendant's Attorney
REGISTRATION NO.               64888298
•-
THE DEFENDANT:
lZl admitted guilt to violation of allegation(s) No.        1 (Judicial Notice taken)
                                                                                             SY                         DEPUTY
D    was found guilty in violation of allegation(s) No.                                               after ema       gm y.
                                                          ------------                                            O

Accordingly, the court has adjudicated tbat the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

               1                    Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 oftbis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for tbis district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. Da           . abraw
                                                                      UNITED STATES DISTRICT WDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                BENJAMIN GONZALEZ-GONZALEZ                                               Judgment - Page 2 of2
CASE NUMBER:              17CR3568-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS concurrent to sentence in !9cr1087-DMS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0     The court makes the following reconnnendations to the Bureau of Prisons:
       Defendant be designated to a facility in the Western Region, FCI Taft if possible.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at
               ---------                  A.M.                on
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       l 7CR3568-DMS
